Citation Nr: 0534766	
Decision Date: 12/27/05    Archive Date: 01/10/06

DOCKET NO.  03-24 292	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUES

1.	Entitlement to service connection or an acquired 
psychiatric disorder, to include post-traumatic stress 
disorder (PTSD), on a direct basis and as secondary to 
service-connected first-degree spondylolisthesis with nerve 
root impingement at L-5.

2.	Entitlement to an initial rating higher than 10 percent 
for first-degree spondylolisthesis with nerve root 
impingement at L-5.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Jason A. Lyons, Associate Counsel


INTRODUCTION

The veteran had active military service from December 1999 to 
October 2000.

This case comes to the Board of Veterans' Appeals (Board) 
from December 2000 and July 2002 rating decisions of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Boston, Massachusetts.  The December 2000 rating action 
granted service connection for first-degree spondylolisthesis 
with nerve root impingement at L-5 and assigned an initial 10 
percent rating effective from November 1, 2000.  The 
subsequent July 2002 decision denied service connection for 
an acquired psychiatric disorder - then diagnosed as a 
psychosis, based upon the theory of a direct relationship to 
military service.

The veteran has since appealed the denial of service 
connection for an acquired psychiatric disorder, and the 
initial rating assigned for his service-connected low back 
disability.  See Fenderson v. West, 12 Vet. App. 119, 125-26 
(1999).  He also requested in his July 2003 substantive 
appeal (VA Form 9) a hearing at the RO before a Veterans Law 
Judge (VLJ) of the Board, i.e., a travel Board hearing.  
Records show his hearing was scheduled in May 2004, but he 
did not appear for it.  He did not explain or justify his 
absence or request to reschedule his hearing.  So the Board 
deems his request for a travel Board hearing withdrawn.  See 
38 C.F.R. § 20.704(d) (2005).

In a November 2005 written brief presentation, the veteran's 
representative has claimed as an additional theory of 
entitlement to service connection for an acquired psychiatric 
disorder, that this condition is secondary to the veteran's 
service-connected spondylolisthesis with nerve root 
impingement at L-5.  The Board has therefore expanded the 
issue of service connection for a psychiatric disorder to 
include this purported alternative basis of entitlement.

Unfortunately, however, for the reasons discussed below, both 
claims on appeal must be remanded to the RO via the Appeals 
Management Center (AMC) in Washington, DC.  VA will notify 
the veteran if further action is required on his part.


REMAND

As a preliminary matter, the Board notes that since the RO 
has not yet considered in the first instance whether the 
veteran is entitled to service connection for an acquired 
psychiatric disorder - inclusive of PTSD, as secondary to 
his low back disability (the only basis of entitlement 
considered thus far was on a direct basis), this claim should 
be remanded for readjudication on its merits.  This will 
ensure that all procedural due process requirements have been 
met -- in particular, that the veteran receives adequate 
notice of the need to submit evidence or argument on this 
specific additional aspect of his claim, as well as the 
opportunity to submit such evidence or information.  See 
Bernard v. Brown, 4 Vet. App. 384, 394 (1993) (discussing 
situations when the Board may consider a claim on a theory of 
entitlemet not initially considered by the RO, and when the 
Board may not because this would unduly prejudice the 
veteran).

Other evidentiary development is also required before 
deciding either claim on appeal.  The veteran's claims file 
includes an August 2003 report of a psychiatric consultation 
at the Northampton VA Medical Center (VAMC), which indicates 
he was receiving disability benefits from the Social Security 
Administration (SSA).  This treatment record does not contain 
specific information as to the medical condition/s that 
provided the basis for the award of benefits.  However, the 
SSA administrative decision to award benefits, and the 
medical records underlying this decision, may be relevant to 
the disposition of the claims on appeal, in addressing both 
the current diagnosis and treatment history since discharge 
from service of any disabling conditions.  There is no 
indication that the RO has yet attempted to obtain the 
pertinent records from the SSA.  Thus, these records must be 
obtained and associated with the claims file.  See Murincsak 
v. Derwinski, 2 Vet. App. 363 (1992) (VA's duty to assist 
includes obtaining records from the SSA, and giving them 
appropriate consideration and weight in its adjudication of 
the matter under consideration).



Regarding the claim for service connection for an acquired 
psychiatric disorder, the record also reflects that there may 
be pertinent VA medical records that have not yet been 
obtained.  The RO thus far has obtained outpatient and 
hospitalization records from the Bedford and Northampton 
VAMCs, VA facilities at which the veteran has received 
medical treatment since military service.  But he also has 
stated that in May 2001 he underwent treatment for 
psychological problems at the Boston Community Based 
Outpatient Clinic (CBOC), and the RO has not yet attempted to 
obtain records from this facility.  These treatment reports 
are presumed to be in VA's possession and can reasonably be 
expected to part of the record on appeal.  See Bell v. 
Derwinski, 2 Vet. App. 611 (1992); 38 C.F.R. § 3.159(c)(2). 
Consequently, the RO should contact the Boston CBOC and 
request that it provide all pertinent available treatment 
records.  And while the case is on remand, the most recent 
medical records from the Bedford and Northampton VAMCs should 
also be obtained. 

As for the claim for a higher rating for first-degree 
spondylolisthesis with nerve root impingement at L-5, the RO 
has rated this disability as 10-percent disabling since the 
November 1, 2000 effective date of the grant of service 
connection, in accordance with 38 C.F.R. § 4.71a, Diagnostic 
Code (DC) 5299-5292, for an unspecified musculoskeletal 
condition rated as analogous to lumbosacral strain.  
Effective September 26, 2003, VA revised the section of the 
rating schedule that addresses disabilities of the spine.  
See 68 Fed. Reg. 51,454-51,458 (Aug. 27, 2003), codified at 
38 C.F.R. § 4.71a, DCs 5235 to 5243.  

When, as here, the governing law or regulations change during 
the pendency of an appeal, the most favorable version 
generally will be applied.  This determination depends on the 
facts of each case.  See VAOGCPREC 11-97 (Mar. 25, 1997).  
However, in the event that the amended regulation is more 
favorable to the claimant, the retroactive reach of this 
regulation is governed by 38 U.S.C. § 5110(g), which provides 
that VA may award an increased rating based on a change in 
law retroactive to, but no earlier than, the effective date 
of the change.  See VAOPGCPREC 7-2003 (Nov. 19, 2003).  See, 
too, 38 C.F.R. § 3.114; VAOPGCPREC 3-2000 (Apr. 10, 2000) 
(revised regulations do not allow for their retroactive 
application unless those regulations contain such provisions 
and may only be applied as of the effective date).  Hence, 
for the time period prior to September 26, 2003, VA 
adjudicators cannot apply the revised regulations, only the 
former criteria.  

In the present case, the RO has not provided the veteran with 
notice as to the revised rating criteria for disabilities 
affecting the spine through any notice document sent to him 
in connection with his claim for increase.  The new criteria 
were not yet in effect at the time of the December 2000 
rating decision on appeal, even when the RO issued the May 
2003 statement of the case (SOC), and the September 2003 
supplemental statement of the case (SSOC) likewise did not 
refer to the new rating criteria in question.  The veteran 
must receive notice of these revised criteria in order to 
have the opportunity to provide all relevant evidence and 
information in support of his claim, in response.  See 
Bernard, 4 Vet. App. at 294.

Moreover, the most recent VA orthopedic examination for the 
veteran's low back disability is dated in October 2000, so 
more than five years ago.  He also more recently, in May 
2002, underwent a neurological examination that provided some 
findings with respect to his back condition; however, these 
findings were generally too limited in scope to properly 
evaluate his low back disability under either the former or 
revised rating criteria.  So he should be scheduled for 
another examination to obtain more contemporaneous and 
complete medical findings.  See Young v. Gober, 17 Vet. App. 
460 (2000); Caffrey v. Brown, 6 Vet. App. 377 (1994).



Accordingly, these claims are REMANDED to the RO (via the 
AMC) for the following development and consideration:

1.	Obtain all documents pertaining to 
the veteran's claim for disability 
benefits with the SSA, and associate 
these documents with his claims folder.  
These records should include copies of 
any decision on the claim for 
disability benefits, as well as any 
medical records used to make the 
determination of entitlement to such 
benefits, any hearing transcripts, etc.

2.	Obtain any outstanding treatment 
records, since the veteran's discharge 
from service, from the Boston Community 
Based Outpatient Clinic (also 
identified as the Causeway Street 
outpatient clinic), and associate these 
records with the claims file.  
Also obtain any additional outpatient 
and hospitalization records from the 
Bedford and Northampton VAMCs that are 
not already on file.

3.	Schedule the veteran for an 
appropriate VA medical examination to 
assess the severity of his service-
connected low back disability.

The claims folder must be made 
available to the designated examiner, 
and the examiner is asked to indicate 
that he or she has reviewed the claims 
folder for the veteran's pertinent 
medical history.  All necessary testing 
should be done, to include specifically 
range of motion studies (measured in 
degrees, with normal range of motion 
specified), and the examiner should 
review the results of any testing prior 
to completion of the examination 
report.

The examiner must also determine 
whether there are objective clinical 
indications of pain/painful motion, 
weakened movement, premature/excess 
fatigability, or incoordination and, if 
feasible, these determinations should 
be expressed in terms of the degree of 
additional range of motion loss due to 
such factors.  This includes instances 
when these symptoms 
"flare-up" or when the lumbar spine is 
subject to repetitive motion over a 
period of time.  And this determination 
also should be portrayed, if feasible, 
in terms of the degree of additional 
range of motion loss due to these 
factors.

The examiner should indicate, as well, 
whether the veteran has disc disease 
(intervertebral disc syndrome) as part 
and parcel of the service-connected, 
first-degree spondylolisthesis with 
nerve root impingement at L5.  If he 
does, the examiner should describe the 
severity of it and indicate whether 
there have been incapacitating episodes 
(and, if so, the total duration of them 
during the past 12 months).  
The examiner also should discuss the 
severity of any associated neurological 
impairment, that is, aside from any 
orthopedic impairment shown.

The examination report should be 
completely legible. If an examination 
form is used to guide the examination, 
the submitted examination report must 
include the questions to which answers 
are provided.



4.	Review the claims file.  If any 
development is incomplete, take 
corrective action before 
readjudication.  38 C.F.R. § 4.2 
(2005); Stegall v. West, 11 Vet. App. 
268 (1998).

5.	Then readjudicate the claims for 
service connection for an acquired 
psychiatric disorder, inclusive of 
PTSD, on a direct basis as well as 
secondary to the veteran's service-
connected low back disability, and for 
an initial rating higher than 10 
percent for his low back disability, 
based on the additional evidence 
obtained.  With regard to the claim for 
a higher rating for the low back 
disability, the RO must indicate its 
consideration as to whether the initial 
rating should be "staged."  See 
Fenderson, 12 Vet. App. at 125-26.  
Also, as for the claim for service 
connection for a psychiatric disorder, 
provide the veteran with notice of the 
legal requirements for granting this 
benefit on a secondary basis under 
38 C.F.R. § 3.310, and for service 
connection for PTSD pursuant to 38 
C.F.R. § 3.304(f); as well as 
the revised criteria for rating disease 
and injuries affecting the spine set 
forth at 38 C.F.R. § 4.71a, Diagnostic 
Codes 5235 to 5243.  If the claims are 
not granted to his satisfaction, 
prepare an SSOC and send it to him and 
his representative.  Give them time to 
respond before returning these claims 
to the Board for further appellate 
consideration.



The veteran has the right to submit additional evidence and 
argument concerning the claims the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  These claims 
must be afforded expeditious treatment.  The law requires 
that all claims that are remanded by the Board of Veterans' 
Appeals or by the United States Court of Appeals for Veterans 
Claims for additional development or other appropriate action 
must be handled in an expeditious manner.  See The Veterans 
Benefits Act of 2003, Pub. L. No. 108-183, § 707(a), (b), 117 
Stat. 2651 (2003) (to be codified at 38 U.S.C. §§ 5109B, 
7112).



_________________________________________________
Keith W. Allen
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).
 
 
 
 

